NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         SEP 17 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 19-10371

                Plaintiff-Appellee,              D.C. No. 4:17-cr-00204-JD-1

 v.

EUGENE LATRELL MCNEELY,                          MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Northern District of California
                     James Donato, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Eugene Latrell McNeely appeals from the district court’s judgment and

challenges the 168-month sentence imposed following his guilty-plea conviction

for transportation of a minor for prostitution, in violation of 18 U.S.C. § 2423(a).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      McNeely contends that the district court procedurally erred and violated his

right to due process by relying on allegedly unreliable hearsay statements in the

presentence report. This claim fails because the record reflects that the district

court did not rely on the challenged statements. Rather, consistent with Federal

Rule of Criminal Procedure 32(i)(3)(B), the district court determined that it was

unnecessary to rule on McNeely’s objections because the court would not consider

the statements in sentencing. The record does not support McNeely’s contention

that the court’s sentencing explanation nonetheless reflects reliance on the

challenged statements. We assume that the district judge meant what he said, see

United States v. Tapia, 665 F.3d 1059, 1062 (9th Cir. 2011), and the undisputed

portions of the record amply supported the court’s conclusion that McNeely’s

offense involved an “exceptional degree of manipulation and cruelty.”

      McNeely also contends that the district court procedurally erred by failing to

address his arguments for a below-Guidelines sentence. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The district court fully explained its reasons for

imposing a sentence at the bottom of the applicable Guidelines range. See United

States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en banc); see also United

States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir. 2008) (district court need not

specifically address each of the defendant’s arguments to show that it has


                                          2                                       19-10371
considered them). Finally, contrary to McNeely’s contention, the within-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances. See Gall v. United States,

552 U.S. 38, 51 (2007).

      AFFIRMED.




                                         3                                    19-10371